PER CURIAM HEADING








                                NO.
12-07-00226-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
J. MICHAEL LEINBACK,
AIA D/B/A JML ARCHITECTS,    §          APPEAL
FROM THE 7TH
APPELLANT
 
V.        §          JUDICIAL DISTRICT COURT OF
 
MICHAEL D. BARHAM
ARCHITECTS, INC.,           §          SMITH
COUNTY, TEXAS
APPELLEE
 


















 
 

MEMORANDUM
OPINION
PER CURIAM
            This appeal is being dismissed
because Appellant has failed, after notice, to pay or make arrangements to pay
the trial court clerk’s fee for preparing the clerk’s record.  The trial court’s judgment was signed on May
17, 2007.  After an extension of time,
the clerk’s record was due on October 15, 2007. 
On October 25, 2007, the trial court clerk filed a motion for extension
of time to file the clerk’s record, stating that the reason for the delay in
filing was that Appellant had not made a claim of indigence and had failed to
either pay or make arrangements to pay for the preparing of the clerk’s
record.  On November 1, 2007, this court
informed Appellant that, pursuant to rules of appellate procedure 37.3(b) and
42.3(c), the appeal would be dismissed unless proof of full payment to the
clerk was provided on or before November 13, 2007.
            The deadline has now passed, and
Appellant has neither provided proof of full payment or otherwise responded to
this court’s notice.  Accordingly, the
appeal is dismissed.  See Tex.
R. App. P. 37.3(b); 42.3(c).      
Opinion delivered November 30, 2007.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
(PUBLISH)